         Case 3:18-cv-00464-JR       Document 26      Filed 04/27/20     Page 1 of 1




Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON


  THEODORE FETTERS,                                                          3:18-cv-00464-JR
        Plaintiff,
                                                                  ORDER FOR ATTORNEY
         v.                                                  FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $17,613.50 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.



                    27th day of April, 2020.
       Dated this _______




                                                    /s/ Jolie A. Russo
                                                   ________________________________
                                                   Jolie A. Russo
                                                   United States Magistrate Judge
